Order *873reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted to the extent of allowing plaintiff alimony at the rate of ninety dollars per month beginning with the 5th day of January, 1933, and a counsel fee of one hundred and fifty dollars. Future alimony is to be payable in two installments of forty-five dollars each, to be paid on the fifth and twentieth days of each month beginning with the fifth day of April. Counsel fee is to be paid seventy-five dollars within five days after the entry of the order herein, and the remainder upon the trial. Good practice requires that a defendant serve his answer on or before the return of the notice of motion or order to show cause. This the defendant did not do, but advises us in his brief that he has since served his answer and has set up a counterclaim for a separation. In view of this fact, counsel fee should be allowed. In his affidavits in opposition to the motion defendant anticipates Ms defense by setting forth conduct on the part of the plaintiff wMch, he claims, will defeat her action. However, with full knowledge of what he claims to have been her misconduct, he entered into an agreement to provide for the support of her and the child. Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.